     Case: 3:18-cr-00119-TMR Doc #: 15 Filed: 05/09/19 Page: 1 of 2 PAGEID #: 48




                      IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF OHIO
                                WESTERN DIVISION

UNITED STATES OF AMERICA,                     :    Case No.: 3:18-cr-119

              Plaintiff,                      :    Judge Thomas M. Rose

v.                                            :    NOTICE OF APPERANCE OF
                                                   COUNSEL FOR DEFENDANT
ROSHAWN WINBURN,                              :

              Defendant.                      :


       Now comes David C. Greer of the law firm of Bieser, Greer & Landis, LLP, 6 N. Main

Street, Dayton, Ohio 45402, and hereby gives notice of his entry of appearance of counsel for

Defendant.

                                          Respectfully submitted,

                                          /s/ David C. Greer
                                          David C. Greer (#0009090)
                                          BIESER, GREER & LANDIS LLP
                                          6 N. Main Street, Suite 400
                                          Dayton, Ohio 45402-1908
                                          Office: (937) 223-3277
                                          Direct: (937) 250-7773
                                          E-mail: dcg@biesergreer.com
                                          Fax: (937) 223-6339
                                          Attorney for Defendant RoShawn Winburn
     Case: 3:18-cr-00119-TMR Doc #: 15 Filed: 05/09/19 Page: 2 of 2 PAGEID #: 49



                               CERTIFICATE OF SERVICE

         This is to certify that on the 9th day of May, 2019, a true and correct copy of the
foregoing document was electronically filed with the Clerk of the Court using the CM/ECF
system and that a true and correct copy of the foregoing document was electronically mailed to
all parties who are registered users of the Efiling System.

                                           BIESER, GREER & LANDIS, LLP

                                           /s/ David C. Greer
                                           David P. Greer (#0009090)


4842.219118 / 740461
